Citation Nr: 1750147	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for a bilateral hip disorder.

6.  Entitlement to service connection for a bilateral knee disorder.

7.  Entitlement to service connection for high blood pressure.

8.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a conversion reaction.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include conversion reaction, depression, anxiety, and insomnia.

10.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for sacralization of the fifth lumbar vertebra.

11.  Entitlement to service connection for a lumbar spine disorder.

12.  Entitlement to service connection for hyperlipidemia.

13.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1968 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of entitlement to service connection for a cervical spine disorder, a gastrointestinal disorder, gout, a bilateral hip disorder, a bilateral knee disorder, high blood pressure, an acquired psychiatric disorder, a lumbar spine disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1970 rating decision, the RO denied entitlement to service connection for a gastrointestinal condition.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

2.  Evidence received since the November 1970 rating decision relates to the basis for the prior denial.

3.  In a November 1970 rating decision, the RO granted service connection for a conversion reaction; however, service connection was subsequently severed in an April 1978 rating decision.  The Veteran timely appealed the April 1978 decision, and a Statement of the Case (SOC) was issued in June 1978.  The Veteran did not perfect his appeal to the Board.

4.  Evidence received since the April 1978 rating decision relates to the basis for the prior denial.

5.  In a November 1970 rating decision, the RO denied entitlement to service connection for sacralization of the fifth lumbar vertebra.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

6.  Evidence received since the November 1970 rating decision relates to the basis for the prior denial.

7.  The Veteran's hyperlipidemia is a laboratory finding and not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The November 1970 rating decision that denied service connection for a gastrointestinal disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the November 1970 rating decision is new and material and the claim for service connection for a gastrointestinal disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The April 1978 rating decision that severed service connection for a conversion reaction is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

4.  Evidence received since the April 1978 rating decision is new and material and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The November 1970 rating decision that denied service connection for sacralization of the fifth lumbar vertebra is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

6.  Evidence received since the November 1970 rating decision is new and material and the claim for service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

7.  The criteria for entitlement to service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist obligations with respect to the claims decided herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran was not afforded a VA examination in conjunction with his claim for service connection for hyperlipidemia.  See VA Form 9 (requesting that the Veteran be scheduled for a VA examination concerning his claims).  However, the Board finds that no such examination is required in this case because a threshold requirement for providing a VA examination is that the record contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability.  38 C.F.R. § 3.159(c)(4).  As will be discussed in greater detail below, hyperlipidemia is a laboratory finding and not a disability entitled to compensation.  As the Veteran has not asserted and the record does not show that he has a diagnosed disability based upon his hyperlipidemia, VA is under no duty to afford the Veteran a VA examination with respect to this claim.  See id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

The Veteran first filed a claim for service connection for a back condition, a nervous condition, and a stomach condition in April 1970.  In a November 1970 rating decision, the RO, inter alia, denied entitlement to service connection for sacralization of the fifth lumbar vertebra and a gastrointestinal condition and granted service connection for a conversion reaction.  The Veteran was notified but did not appeal the decision.  Accordingly, the November 1970 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In February 1978, the RO issued a rating decision proposing to sever service connection for a conversion reaction on the basis that the grant of service connection was clearly and unmistakable erroneous.  The Veteran appealed that decision in March 1978; however, in April 1978, the RO issued a rating decision effecting severance of service connection.  In June 1978, the RO issued a SOC upholding the severance.  The Veteran did not perfect his appeal.  Accordingly, the April 1970 rating decision is final.  See id.

In March 2009, the Veteran filed the instant application to reopen his claims for a neuropsychiatric, gastrointestinal, and back disorders.  Along with his claim, he submitted a March 2009 letter from a private physician stating that the Veteran had, inter alia, current back, gastric, and psychiatric disorders that "more probable than not" were related to his in-service activities.  He has subsequently submitted additional medical and lay evidence supporting his claims for service connection.  In light of the above, the Board finds that the evidence submitted since the November 1970 and April 1978 rating decisions, when considered with previous evidence of record, relates to previously unestablished facts necessary to substantiate the claims.  As such, the evidence is new and material and warrants reopening of the claims.  See 38 C.F.R. § 3.156.


Service Connection for Hyperlipidemia

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's post-service treatment records include positive findings of hyperlipidemia.  However, this condition is not a disability, per se, for which VA compensation may be awarded.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Rather, the Veteran's hyperlipidemia is a laboratory-confirmed clinical finding of abnormal blood chemistry characterized by elevated concentrations of any or all of the lipids in the plasma with no diagnosis of an underlying chronic condition.  See Dorland's Illustrated Medical Dictionary 891 (32nd ed. 2012).

Although hyperlipidemia may be considered a risk factor in the development of certain diseases, it is not a disease, injury, or disability, in and of itself, for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities; therefore, they are not appropriate entities for the rating schedule).  Furthermore, the term "disability" refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The evidence does not suggest that the Veteran's hyperlipidemia, considered independently of other disabilities, causes him any impairment of earning capacity.

Because hyperlipidemia is not a current disability for which service connection may be granted, the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b).




ORDER

The application to reopen the claim for entitlement to service connection for a gastrointestinal disorder is granted.

The application to reopen the claim for entitlement to service connection for an acquired psychiatric disorder is granted.

The application to reopen the claim for entitlement to service connection for a lumbar spine disorder is granted.

Entitlement to service connection for hyperlipidemia is denied.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary with respect to the remaining claims on appeal.  See 38 C.F.R.  § 19.9.


Outstanding Records

The Veteran has indicated that he receives treatment at VA medical facilities in Puerto Rico.  See Statement in Support of Claim (March 2010).  On review, however, the most recent VA medical records associated with the claims file date from January 2011.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Here, as the missing records are potentially relevant to the claims on appeal, the Board finds that a remand is required in order to obtain them.  See 38 U.S.C.A. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).


Gastrointestinal Disorder, Psychiatric Disorder,
and High Blood Pressure

The Veteran contends that he developed gastrointestinal and psychiatric symptoms while in service, and that these symptoms continue to the present day.  He also contends that he has a disorder manifested by high blood pressure which is related to service.  The evidence of record establishes that the Veteran has been treated for gastrointestinal and psychiatric symptoms, as well as high blood pressure, throughout the appeal period.  See, e.g., Correspondence, Dr. Ortiz (March 2009) (opinion linking these conditions to the Veteran's in-service "activities").  However, the Veteran has not been afforded VA examinations for the purpose of evaluating these conditions.  On remand, such examinations are needed in order to clarify the etiology of these conditions.  See 38 U.S.C.A. § 5103A (d); McClendon, 20 Vet. App. at 81(in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability, (2) evidence establishing that an event, injury, or disease occurred in service, (3) an indication that the disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim).


Lumbar Spine Disorder

The Veteran has been diagnosed with degenerative arthritis and intervertebral disc syndrome of the thoracolumbar spine.  In March 2009, he submitted a letter from a private physician purporting to link his current back symptoms to service.  The Veteran underwent a VA examination in April 2009, during which he reported injuring his back in service due to heavy lifting.  A subsequent VA examination was performed in March 2016.  The reports from both examinations reflect negative nexus opinions.

On review, however, the Board notes that neither VA examiner addressed the Veteran's documented back-related symptoms noted in his service treatment records.  Specifically, these records show that the Veteran was diagnosed with sacralization of the fifth lumbar vertebra prior to entering service and subsequently reported back pain in September 1969 and low back pain at separation.  Accordingly, a clarifying opinion is needed regarding the etiology of the Veteran's lumbar spine disorder.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  The opinion should include a discussion of whether the Veteran had a preexisting lumbar spine disorder, and, if so, whether such was aggravated beyond its natural progression during service.  See 38 C.F.R. § 3.304 (providing the legal standards applicable to preexisting conditions).


Cervical Spine Disorder

The Veteran has been diagnosed with cervical degenerative joint disease.  Post-service medical records reveal that he was treated for neck problems in the 1990s following a work injury.  See Consult Notes, Commonwealth of Puerto Rico State Insurance Corporation (translated into English).  In March 2009, the Veteran submitted a letter from a private physician opining that the Veteran's cervical spine disorder was related to in-service activities, including running and marching with heavy equipment.

The Veteran underwent a VA examination in March 2016.  The report notes that there was no evidence of a neck injury during or within one year of service.  The report further claims that the March 2009 physician's letter "does not show any evidence of having treated [the Veteran], examined [the Veteran] or of having reviewed his medical file"-essentially, that the report was unreliable.  The VA examiner determined that there was "no evidence" that the Veteran's cervical spine disorder was related to his service.

On review, the Board finds little basis for the VA examiner's claims regarding the unreliability of the March 2009 private physician's opinion.  On the contrary, the physician's letter includes a detailed description of the Veteran's symptoms and medical history.  This description is largely consistent with the medical evidence of record.  Thus, an addendum opinion is required to reconcile the conflicting medical evidence of record.  See 38 C.F.R. § 4.2; Barr, 21 Vet. App. 303; see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a medical opinion based on incorrect factual premises is not probative).


Bilateral Hip Disorder

The Veteran has been diagnosed with osteoarthritis of the hips.  In March 2009, he submitted a letter from a private physician opining that his hip disorder was related to his service.  The Veteran underwent a VA examination in March 2016; the report includes a negative nexus opinion.  By way of rationale, the examiner noted that there was "no evidence" of a bilateral hip condition in service, and that symptoms appeared "years after service period."  However, the Board notes that the VA examiner did not meaningfully consider the March 2009 letter submitted by the Veteran's private physician opining that his hip condition was linked to service.  On remand, therefore, an addendum opinion is required.  See 38 C.F.R. § 4.2; Barr, 21 Vet. App. 303.

Additionally, the Board notes that the March 2009 letter submitted by the Veteran's private physician reflects that the Veteran's bilateral hip disorder may be related to his lumbar spine condition.  On remand, if service connection is granted for a lumbar spine condition, the reviewing examiner should opine as to whether the Veteran's hip disorder is at least as likely as not caused or aggravated by his lumbar spine disorder.  See 38 C.F.R. § 3.310.


Bilateral Knee Disorder

The Veteran has been diagnosed with knee joint osteoarthritis with a total knee replacement of the left knee in 2007.  In March 2009, he submitted a letter from a private physician opining that his bilateral knee disorder was related to his service.  The Veteran underwent a VA examination in March 2016, during which he reported that he injured his knees in service climbing telephone poles.  The report notes that there was no evidence of a knee injury during or within one year of service.  The report further claims that the March 2009 physician's letter "does not show any evidence of having treated [the Veteran], examined [the Veteran] or of having reviewed his medical file."  The VA examiner determined that there was "no evidence" that the Veteran's bilateral knee disorder was related to service. 

For the reasons discussed above, the Board finds insufficient basis for the VA examiner's claims regarding the unreliability of the March 2009 private physician's opinion.  Thus, an addendum opinion is required.  See 38 C.F.R. § 4.2; Barr, 21 Vet. App. 303; Reonal, 5 Vet. App. at 460-61.  Additionally, the March 2009 letter submitted by the Veteran's private physician reflects that the Veteran's bilateral knee disorder may be related to his lumbar spine condition.  Thus, if service connection is granted for a lumbar spine condition, the reviewing examiner should opine as to whether the Veteran's knee disorder is at least as likely as not caused or aggravated by his lumbar spine disorder.  See 38 C.F.R. § 3.310.


Gout

The Veteran underwent a VA examination to evaluate his claimed gout in March 2016.  The report indicates that the Veteran does not have a current diagnosis of gout.  However, the Board notes that the Veteran's VA medical records do reflect a diagnosis of gout.  See, e.g., VA Primary Care Interdisciplinary Assessment (February 2010) (noting gout under "problems").  This diagnosis is not discussed in the VA examination report.  Consequently, the Board finds that an addendum opinion is required in order to clarify whether the Veteran has a diagnosis of gout, and, if so, whether such is related to his service.  See 38 C.F.R. § 4.2; Barr, 21 Vet. App. 303.


TDIU

During the pendency of his appeal, the Veteran has asserted that his service-connected disabilities impair his ability to work.  However, because the issue of entitlement to a TDIU is inextricably intertwined with the remaining claims on appeal, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from January 2011 to the present.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed gastrointestinal disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the entire claims file, the examiner should clarify any current diagnoses pertaining to the Veteran's gastric system.  Then, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any such condition was incurred in or aggravated during service.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder/s, to include any sleep-related condition/s.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After reviewing the entire claims file, the examiner should first clarify the Veteran's current acquired psychiatric disorder/s.  Then, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder was incurred in or aggravated during service.

4.  Forward the claims file to the appropriate specialist for an addendum regarding the claim for a lumbar spine disorder.  After reviewing the entire claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lumbar spine disorder was incurred in or aggravated during service.  The examiner is asked to specifically discuss the following:

* The Veteran's pre-service diagnosis of sacralization of the fifth lumbar vertebra and his in-service reports of back pain in September 1969 and at separation.

* The March 2009 letter from the Veteran's private physician purporting to link his lumbar spine disorder to service.  (The examiner should accept as true that the physician reviewed the Veteran's medical history in creating the opinion.)

* The examiner should also clarify whether the Veteran's sacralization of the fifth lumbar vertebra preexisted service.  If so, the examiner should opine as to whether this condition was aggravated during service.

5.  Forward the claims file to the appropriate specialist for an addendum regarding the claim for a cervical spine disorder.  After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disorder was incurred in or aggravated during service.  Specifically discuss the March 2009 letter from the Veteran's private physician purporting to link his cervical spine disorder to service.  (The examiner should accept as true that the physician reviewed the Veteran's medical history in creating the opinion.)

6.  Forward the claims file to the appropriate specialist for an addendum regarding the claim for a bilateral hip disorder.  After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hip disorder was incurred in or aggravated during service.  Specifically discuss the March 2009 letter from the Veteran's private physician purporting to link his hip disorder to service.  (The examiner should accept as true that the physician reviewed the Veteran's medical history in creating the opinion.)

7.  Forward the claims file to the appropriate specialist for an addendum regarding the claim for a bilateral knee disorder.  After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral knee disorder was incurred in or aggravated during service.  Specifically discuss the March 2009 letter from the Veteran's private physician purporting to link his knee disorder to service.  (The examiner should accept as true that the physician reviewed the Veteran's medical history in creating the opinion.)

8.  Forward the claims file to the appropriate specialist for an addendum regarding the claim for gout.  After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran (a) has a current diagnosis of gout that (b) was incurred in or aggravated during service.  Specifically discuss the VA outpatient records noting a diagnosis of gout.

9.  After completing all indicated development, the AOJ should readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


